Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      03-SEP-2020
                                                      03:58 PM
              SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                   PRUDENTIAL LOCATIONS, LLC,
                 Respondent/Plaintiff-Appellant,

                               vs.

                LORNA GAGNON and PRESTIGE REALTY
                GROUP LIMITED LIABILITY COMPANY,
    Petitioners/Defendants/Cross-Claim Defendants-Appellees,

                               and

                RE/MAX LLC and LORRAINE CLAWSON,
            Respondents/Defendants/Cross-Claimants/
               Third-Party Plaintiffs-Appellees,

                               and

                          KEVIN TENGAN,
           Respondent/Third-Party Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX; CIV. NO. 1CC131002328)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Morikawa, assigned by reason of vacancy)

         Petitioners’ application for writ of certiorari filed

on July 8, 2020, is hereby accepted and will be scheduled for
oral argument.    The parties will be notified by the appellate

clerk regarding scheduling.

         DATED:    Honolulu, Hawai‘i, September 3, 2020.
                                /s/   Mark E. Recktenwald
                                /s/   Paula A. Nakayama
                                /s/   Sabrina S. McKenna
                                /s/   Michael D. Wilson
                                /s/   Trish K. Morikawa




                                  2